MANDATE
THE STATE OF TEXAS

TO THE 25TH JUDICIAL DISTRICT COURT OF GUADALUPE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on January 7, 2015, the cause upon appeal to
revise or reverse your judgment between

Marcus Hidalgo, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00176-CR     and     Tr. Ct. No. 12-1780-CR

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED, and appellate counsel’s motion to withdraw is
GRANTED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on March 9, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853